PER CURIAM.
Armando Trujillo has appealed the sentence imposed after his conviction of driving under the influence, contrary to section 316.193(l)(a), Florida Statutes (1989). We reverse and remand for resentencing.
This was Trujillo’s first conviction under this statute. The appropriate punishment was therefore a fine of between $250 and $500, § 316.193(2)(a)l.a., and a term of probation of no more than one year, § 316.193(6)(a). However, the trial court imposed an indefinite period of probation, to last until Trujillo paid a fine of $1,000. In addition, although first-offense DUI is a misdemeanor, see § 316.193(2)(a)2.a. and § 775.08(2), Trujillo’s conviction was recorded on the judgment as a third-degree felony.
Trujillo alleges error in the amount of the fine, the length of the probationary period and the degree of the offense recorded below. The state concedes error on all points. We therefore reverse the sentence imposed herein, and remand for imposition of a fine between $250 and $500, § 316.193(2)(a)l.a., imposition of a term of probation not to exceed one year, § 316.193(6)(a), and for correction of the judgment to reflect conviction of a misdemeanor, §§ 316.193(2)(a)2.a. and 775.08(2).
Reversed and remanded with directions.
JOANOS and ZEHMER, JJ., and CAWTHON, Senior Judge, concur.